PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,695,295
Issue Date: 30 Jun 2020
Application No. 14/195,023
Filing or 371(c) Date: 3 Mar 2014
For: SPRAY-DRIED PHARMACEUTICAL COMPOSITIONS COMPRISING ACTIVE AGENT NANOPARTICLES

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT FOR PATENT UNDER 37 C.F.R. § 1.705(d)” filed August 28, 2020, requesting correction of the patent term adjustment (“PTA”) from zero (0) days to thirty-seven (37) days.  

The Office has conducted a manual redetermination of patent term adjustment in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 37 days of patent term adjustment, the amount requested by patentee. 

Patentee is entitled to PTA of 37 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 520 + 0 + 0 – 0 – 483 = 37 days.

The request for reconsideration of patent term adjustment is GRANTED. 

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 37 days.  

Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction